 



Exhibit 10.3
MARINER ENERGY, INC.
SECOND AMENDED AND RESTATED STOCK INCENTIVE PLAN
     Section 1. Purpose of the Plan.
     The Mariner Energy, Inc. Stock Incentive Plan effective as of March 11,
2005, as previously amended and restated (the “Prior Plan”), is hereby amended
and restated in its entirety. The Prior Plan, as hereby amended and restated
(the “Plan” or the “Amended and Restated Plan”) is intended to promote the
interests of Mariner Energy, Inc., a Delaware corporation (the “Company”), by
encouraging Employees and Directors to acquire or increase their equity interest
in the Company and to provide a means whereby they may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to remain with and devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. The Plan is also contemplated to enhance the
ability of the Company and its Subsidiaries to attract and retain the services
of individuals who are essential for the growth and profitability of the
Company.
     Section 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Award” shall mean an Option or Restricted Stock.
     “Award Agreement” shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations thereunder.
     “Committee” shall mean the Board or any committee of the Board designated,
from time to time, by the Board to act as the Committee under the Plan.
     “Director” shall mean any member of the Board who is not an Employee.
     “Employee” shall mean any employee of the Company, a Subsidiary or a Parent
Entity.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean, as of any applicable date, the last reported
sales price for a Share on the principal securities exchange on which the Shares
are traded on the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the next preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate; and provided further, however, for purposes of Section 6(c)(vi) of
the Plan, the Fair Market Value of Shares

 



--------------------------------------------------------------------------------



 



withheld to satisfy tax withholding upon expiration of a Restricted Period
applicable to Restricted Stock shall be the last reported sales price for a
Share on the principal securities exchange on which the Shares are traded on the
first trading day preceding the expiration of the Restricted Period. In the
event the Shares are not publicly traded at the time a determination of its Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made in good faith by the Committee.
     “Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under Section 422 of the Code or any successor provision thereto.
     “Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     “Parent Entity” means any entity that owns a majority of the voting power
of the Company, directly or indirectly, except with respect to the grant of an
ISO the term Parent Entity shall mean any “parent corporation” as defined in
Section 424 of the Code.
     “Participant” shall mean any Employee or Director granted an Award under
the Plan.
     “Person” shall mean individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.
     “Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
     “Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.
     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the
Exchange Act, or any successor rule or regulation thereto as in effect from time
to time.
     “SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
     “Shares” or “Common Shares” or “Common Stock” shall mean the common stock
of the Company, $.0001 par value, and such other securities or property as may
become the subject of Awards of the Plan.
     “Subsidiary” shall mean any entity (whether a corporation, partnership,
joint venture, limited liability company or other entity) in which the Company
owns a majority of the voting power of the entity directly or indirectly, except
with respect to the grant of an ISO the term Subsidiary shall mean any
“subsidiary corporation” of the Company as defined in Section 424 of the Code.

2



--------------------------------------------------------------------------------



 



     Section 3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended;(vi) interpret and administer the Plan and any instrument or agreement
relating to an Award made under the Plan; (vii) establish, amend, suspend, or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Subsidiary, any Parent Entity, any Participant, any holder or beneficiary of any
Award, any stockholder and any other Person.
     Section 4. Shares Available for Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c),
(i) the number of Shares that may be issued with respect to Awards granted under
the Plan shall be 6,500,000, and (ii) the maximum number of shares with respect
to which Options or Restricted Stock may be granted to an Employee during the
term of the Plan shall be 2,850,000. If an Award is forfeited or otherwise
lapses, expires, terminates or is canceled without the actual delivery of
Shares, then the Shares covered by such Award, to the extent of such forfeiture,
expiration, lapse, termination or cancellation, shall again be Shares that may
be issued with respect to Awards granted under the Plan. Shares withheld by the
Company to satisfy tax withholding or exercise price obligations shall not be
considered delivered under the Plan and shall again be available for issuance
under future Awards.
     (b) Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.
     (c) Adjustments. In the event of a stock dividend or stock split with
respect to Shares, the number of Shares with respect to which Awards may be
granted, the maximum number of shares with respect to which Options or
Restricted Stock may be granted to an Employee during the term of the Plan, the
number of Shares subject to outstanding Awards, and the grant or exercise price
with respect to outstanding Awards automatically shall be proportionately
adjusted, without action by the Committee, which adjustment will be evidenced by
written addendums to the Plan and Award Agreements prepared by the Company and,
with respect to Options, shall be in accordance with the Treasury Regulations
concerning Incentive Stock Options.

3



--------------------------------------------------------------------------------



 



     Section 5. Eligibility.
     Any Employee or Director shall be eligible to be designated a Participant
by the Committee.
     Section 6. Awards.
     (a) Options. Subject to the provisions of the Plan, the Committee shall
have the authority to determine Participants to whom Options shall be granted,
the number of Shares to be covered by each Option, the purchase price therefor
and the conditions, whether the Option is an ISO or a Non-Qualified Stock
Option, and limitations applicable to the exercise of the Option, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.
     (i) Exercise Price. Subject to adjustment pursuant to Section 4(c) of the
Plan, the purchase price per Share purchasable under an Option shall be
determined by the Committee at the time the Option is granted, but shall not be
less than the Fair Market Value per Share on the effective date of such grant.
     (ii) Time and Method of Exercise. The Committee shall determine and provide
in the Award Agreement the time or times at which an Option may be exercised in
whole or in part, and the method or methods by which, and the form or forms
(which may include, without limitation, cash, check acceptable to the Company,
Shares already-owned by the Participant for more than six months (unless such
holding requirement is waived by the Committee), if the Shares are publicly
traded, a “cashless-broker” exercise through procedures approved by the Company,
or any combination thereof) in which payment of the exercise price with respect
thereto may be made or deemed to have been made.
     (iii) Incentive Stock Options. An Incentive Stock Option may be granted
only to an individual who is an employee of the Company or any parent or
subsidiary corporation (as defined in section 424 of the Code) at the time the
Option is granted and must be granted within 10 years from the date the Plan was
approved by the Board or the shareholders, whichever is earlier. To the extent
that the aggregate Fair Market Value (determined at the time the respective
Incentive Stock Option is granted) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations exceeds $100,000, or such Option
fails to constitute an Incentive Stock Option for any reason, such purported
Incentive Stock Options shall be treated as Non-Qualified Stock Options. The
Committee shall determine, in accordance with applicable provisions of the Code,
Treasury Regulations and other administrative pronouncements, which of a
Participant’s purported Incentive Stock Options do not constitute Incentive
Stock Options and shall notify the Participant of such determination as soon as
reasonably practicable after such determination. No Incentive Stock Option shall
be granted to an individual if, at the time the Option is granted, such
individual owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of its parent or subsidiary
corporation, within the meaning of section 422(b)(6) of the Code, unless (i) at
the time such Option is granted the option price is at least 110% of the Fair
Market Value

4



--------------------------------------------------------------------------------



 



of the Common Stock subject to the Option and (ii) such Option by its terms is
not exercisable after the expiration of five years from the date of grant. An
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by such Participant or the Participant’s guardian or
legal representative. The terms of any Incentive Stock Option granted under the
Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision, and any regulations promulgated thereunder.
     (b) Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Participants to whom Restricted Stock
shall be granted, the number of Shares of Restricted Stock to be granted to each
such Participant, the duration of the Restricted Period, the conditions,
including such performance criteria, if any, under which the Restricted Stock
may be forfeited to the Company, and the other terms and conditions of such
Awards.
     (i) Dividends. Dividends paid on Restricted Stock may be paid directly to
the Participant, may be subject to risk of forfeiture and/or transfer
restrictions during any period established by the Committee or sequestered and
held in a bookkeeping cash account (with or without interest) or reinvested on
an immediate or deferred basis in additional shares of Common Stock, which
credit or shares may be subject to the same restrictions as the underlying Award
or such other restrictions, all as determined by the Committee in its
discretion, as provided in the Award Agreement.
     (ii) Registration. Any Restricted Stock may be evidenced in such manner as
the Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.
     (iii) Forfeiture and Restrictions Lapse. Except as otherwise determined by
the Committee or the terms of the Award Agreement that granted the Restricted
Stock, upon termination of a Participant’s employment for any reason during the
applicable Restricted Period, all Restricted Stock shall be forfeited by the
Participant without payment and re-acquired by the Company. The Committee may,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to such
Participant’s Restricted Stock, provided, however, if the Award is intended to
qualify as performance based compensation under Section 162(m) of the Code, such
waiver may be only upon an event permitted under Section 162(m) of the Code or
the regulations thereunder. Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be issued to the holder of Restricted
Stock promptly after the applicable restrictions have lapsed or otherwise been
satisfied.
     (iv) Transfer Restrictions. During the Restricted Period, Restricted Stock
will be subject to such limitations on transfer as necessary to comply with
Section 83 of the Code.

5



--------------------------------------------------------------------------------



 



     (c) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan or any award granted under
any other plan of the Company or any Parent Entity or Subsidiary. Awards granted
in addition to or in tandem with other Awards or awards granted under any other
plan of the Company or any Parent Entity or Subsidiary may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.
     (ii) Limits on Transfer of Awards.
          (A) Except as provided in paragraph (C) below, each Award, and each
right under any Award, shall be exercisable only by the Participant during the
Participant’s lifetime, or if permissible under applicable law, by the
Participant’s guardian or legal representative as determined by the Committee.
          (B) Except as provided in paragraph (C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution, and any such purported prohibited
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Parent Entity or
Subsidiary.
          (C) To the extent specifically approved in writing by the Committee,
an Award (other than an Incentive Stock Option) may be transferred to immediate
family members or related family trusts, limited partnerships or similar
entities or other Persons on such terms and conditions as the Committee may
establish or approve in its sole discretion.
     (iii) Terms of Awards. The term of each Award shall be for such period as
may be determined by the Committee, provided the term of an Incentive Stock
Option shall be limited as provided in Section 6(a)(iii).
     (iv) Share Restrictions. All Shares or other securities of the Company or
any Subsidiary delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Shares or
other securities are then listed, and any applicable federal or state laws, and
if certificates are issued for the Shares, the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
     (v) Consideration for Grants. Awards may be granted for no cash
consideration or for such consideration as the Committee determines including,
without limitation, such minimal cash consideration as may be required by
applicable law.
     (vi) Delivery of Shares or other Securities and Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax

6



--------------------------------------------------------------------------------



 



withholding) is received by the Company. Such payment may be made by such method
or methods and in such form or forms as the Committee shall determine,
including, without limitation, cash, Shares, other securities, other Awards or
other property, withholding of Shares, cashless exercise with simultaneous sale,
or any combination thereof, provided that the combined value, as determined by
the Committee, of all cash and cash equivalents and the Fair Market Value of any
such Shares or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid pursuant to the
Plan or the applicable Award Agreement to the Company. Notwithstanding the
foregoing, for purposes of this Section 6(c)(vi), the Fair Market Value of
Shares withheld to satisfy tax withholding upon expiration of a Restricted
Period applicable to Restricted Stock shall be the last reported sales price for
a Share on the principal securities exchange on which the Shares are traded on
the first trading day preceding the expiration of the Restricted Period.
     (vii) Unusual Transactions or Events. In the event of any distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, reorganization, merger, spin-off, split-off, split-up,
consolidation, combination, repurchase, or exchange of Shares or other
securities of the Company, or other relevant corporate transaction or event or
any unusual or nonrecurring transactions or events affecting the Company or any
affiliate of the Company, and whenever the Committee determines that action is
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events, the
Committee shall take any one or more of the following actions, on such terms and
conditions as it deems appropriate in its sole discretion, in order to prevent
such dilution or enlargement of benefits or potential benefits:
          (A) To provide for either (i) the termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
such transaction or event the Committee determines in good faith that no amount
would have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;
          (B) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
          (C) To make adjustments in the number and type of shares of common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future, and in the
maximum number of shares with respect to which Options or Restricted Stock may
be granted to an Employee during the term of the Plan; and

7



--------------------------------------------------------------------------------



 



          (D) To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement.
     Section 7. Amendment and Termination.
     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:
     (i) Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of an Award, or other
Person; provided, however, notwithstanding any other provision of the Plan or
any Award Agreement, without the approval of the stockholders of the Company
(i) no such amendment, alteration, suspension, discontinuation, or termination
shall be made that would increase the total number of Shares that may be issued
under Awards granted under the Plan, except as provided in Section 4(c) of the
Plan, or (ii) permit the exercise price of any outstanding Option that is
“underwater” to be reduced or for an “underwater” Option to be cancelled and
replaced with a new Award; provided further, however, no such amendment,
alteration, suspension, discontinuation, or termination shall materially
adversely affect the rights of a Participant under an Award without the consent
of such Participant.
     (ii) Amendments to Awards. Subject to clause (i) above, the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change in any Award shall materially adversely
affect the rights of a Participant under the Award without the consent of such
Participant. Notwithstanding the foregoing, with respect to any Award intended
to qualify as performance-based compensation under Section 162(m) of the Code,
no adjustment other than an acceleration of vesting or payment upon the
Participant’s death, disability or change of control of the Company, shall be
authorized to the extent such adjustment would cause the Award to fail to so
qualify.
     (iii) Compliance. Notwithstanding the foregoing, the Committee may make any
amendment to the Plan or an Award Agreement that it believes necessary or
helpful to comply with any applicable law, including without limitation,
Section 409A of the Code.
     Section 8. General Provisions.
     (a) No Rights to Awards. No Participant or other Person shall have any
claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.
     (b) No Right to Employment or Retention. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Parent Entity or Subsidiary or under any other service contract
with the Company or any Parent Entity or Subsidiary, or to remain on the Board.
Further, the Company or a Parent Entity or Subsidiary may at any time dismiss a
Participant from employment free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, in any Award Agreement or any
other agreement or contract between the Company or a Parent Entity or Subsidiary
and the affected Participant. If a Participant’s employer was a Parent Entity or
Subsidiary and ceases to be a

8



--------------------------------------------------------------------------------



 



Parent Entity or Subsidiary, such Participant shall be deemed to have terminated
employment for purposes of the Plan, unless specifically provided otherwise in
the Award Agreement.
     (c) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
     (d) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (e) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary.
     (f) No Trust or Fund Created. Neither the Plan nor the Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Parent Entity or Subsidiary and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Parent Entity or Subsidiary pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Parent Entity or Subsidiary.
     (g) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.
     (h) Headings. Headings are given to the Section and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the plan or any provision thereof.
     Section 9. Effective Date.
     This Amended and Restated Plan shall become effective as of February 6,
2007.
     Section 10. Term of the Plan.
     No Award shall be granted under this Amended and Restated Plan after
October 12, 2015 (the 10th anniversary of the earlier of the date this Amended
and Restated Plan was

9



--------------------------------------------------------------------------------



 



adopted by the Board or approved by the stockholders of the Company). However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

10